Case 1:13-cv-01518-ADC Document 159 Filed 11/20/18 Page 1 of 2
Case 1:13-cv-01518-ADC Document 157 Filed 11/16/18 Page 1 of 2

\mm
/NOV 1 6 2018 B‘qLT'HOR£~Nl

Renee L. McCray q% '°'"M°°°’" ZolHNUV I6 ph 7
U

c/o 109 North Edgewood Street D~ . _ NK g U
Baltimore, Maryland 21229 'S 7""CT .'.\; U.cq"' foug~;
“' ./

November 16, 2018

Judge A. David Copperthite
United States District Court

101 W. Lombard Street, 4th Floor
Baltimore, Maryland 21201
Attn: Clerk of the Court

R.E: MgC;g v SamuelI. Whi§§, et g
Civil Action No.13-cv-1518-ADC

Dear Judge Copperthite:

 

Unfortmmxely, Plaintiff does not completely understand your Order dated
10/31/2018 and is attempting to be' 111 compliance with the order. Therefore PlaintiH`

is this letter notifying the Court that she 1s requesting permission to me
a Motion to have fendan}§ deemed admitted, ibt Plainu§'s
fm Set of D' e jll.‘lE answers to thej\dmissions were not timely

submitted to the Plaintifi' pursuant to the Federal Rules of Civil Procedures, and in
support of filing the Motion, PlaintiH states the following:

 

0 On Friday, August 24, 2018, the Plaintiff served Plaintifl’s Third Discovery
Request for Admissions on De£endants John E. Driscoll and Deena Reynolds,
via email and USPS First-Class Priority MaiL The Defendants responses to
the Admissions were due no later than September 23, 2018. Plaintid` received
the untimely responses to the Third Set of Admissions for Defendants Driscoll
and Reynolds on October 1, 2018. The responses were not received within 30
days after being served. Also, the Plainti&` received the answers to the Third
Set of Interrogatories for Defendant Reynolds on october 1, 2018 and answers
to the lnterrogatories for Defendant Driscoll on October 3, 2018. The
Interrogatories were also not received within the 30 days alter being served.

0 On Monday, August 27, 2018, the PlaintiH' served Plainti£’s Third Discovery
Request for Admissions on Defendants Jana M. Gantt and Samuel I. White
P.C, (SIWPC), via email and USPS First-Class Priority Mail. The Defendants
responses to the Third Set ofAdmissions were due no later than September 26,
2018. PlaintiB` received the untimely responses to the Admissions for
Defendants Gantt and SIWPC on October 3, 2018. The responses were not

Page l of2

Case 1:13-cv-01518-ADC Document 159 Filed 11/20/18 Page 2 of 2

Case 1:13-cv-01518-ADC Document 157 Filed 11/16/18 Page 2 of 2

received within 30 days sher being served. The PlaintiH` received the answers
to the Third Set of Interrogatories for both Defendants Gantt and SIWPC on
October 6, 2018. The Interrogatories were also not received within the 30 days
after being served.

On Tuesday, August 28, 2018, the PlaintiH served Plaintifl’s Third Discovery
Request for Admissions on Defendants Robert E. Frazier, Laura D. Harris and
Kimberly Lane Britt, via email and USPS First-Class Priority Mail. The
Defendants responses to the Third Set of Admissions were due no later than
September 27, 2018. PlaintiB` received the untimely responses to the
Admissions for Defendants Frazier, Harris and Lane Britt on October 3, 2018.
The responses were not received within 30 days after being served. Aiso,
PlaintiE` received the answers to the Third- Set of Interrogatories for
Defendants Frazier, Harris and Lane Britt on October 6, 2018. The
Interrogatories were also not received within the 30 days after being served.

As stated above, this is the reason why the Plainti&' is requesting permission

to EIe the Motion, because all of the Defendants Third Set of Request for Admissions
were not timely received, within the 30 days after being served pursuant to FRCP,
Rule 36.

Sincerely,

f

‘%/¢¢-s/

Ren_ee L. McCray,
PlaintiH

cc: Robert H. Hillman

Page 2 of2

